The Honorable Charlie Daniels Secretary of State State Capitol, Room 256 Little Rock, AR 72201-1094
Dear Mr. Daniels:
I am writing in response to your request for an opinion on the effective date of legislation enacted during the Eighty-Fourth General Assembly, First Extraordinary Session of 2003. Your request pertains to legislation that did not carry an emergency clause or a specified effective date.
In response to your question, it appears that there were no acts of the 2003 First Extraordinary Session which did not contain an emergency clause. Each of the sixty-three acts passed at that session contain an emergency clause.
Assistant Attorney General Jack Druff prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:JD/cyh